internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-100639-01 date date legend bonds authority state university medical school date date a b c d dear this letter is in reply to your request for a ruling that the proceeds of the bonds may be allocated to the portions of the research facilities hereinafter defined used for research arrangements that do not constitute private_business_use based on a revenue allocation test facts and representations you make the following factual representations the authority is a body corporate and politic constituting a public benefit corporation created by the state and has been granted the authority to issue bonds to finance facilities for in part certain not-for-profit institutions the university is a 501_c_3_organization the medical school is a part of the university one of the objectives of the medical school is the creation acquisition and dissemination of new knowledge as the result of fundamental research in the delivery of health care it is also an objective of the medical school to foster the development of research collaboration between its faculty and the private sector both to expand its faculty’s access to emerging therapeutic technologies and to ensure the transfer of new discoveries and inventions made by its faculty and students to full application in patient care currently the university owns facilities in which research is conducted those facilities were not financed with the proceeds of tax-exempt_bonds the university enters into research arrangements eg contracts gifts grants of varying length and subject matter with various parties including the federal government state_or_local_government units or state universities c organizations private industry sources and foundations and other organizations that do not constitute c organizations all of the university’s research arrangements are in furtherance of the exempt purposes of the medical school some arrangements do not constitute private_business_use within the meaning of sec_141 qualified_research arrangements other arrangements constitute private_business_use under sec_141 non-qualified research arrangements over the last a years medical school research revenue from qualified_research arrangements net of royalties and license fees the qualified_research revenue has averaged b percent of gross research revenue annually net of royalties and license fees over that same period medical school research revenue from non-qualified research arrangements net of royalties and license fees the non-qualified research revenues has averaged c percent of gross research revenue annually net of royalties and license fees pursuant to resolutions adopted by the authority on date and date the authority proposes to issue the bonds and apply a portion of the proceeds thereof together with other_amounts to finance a portion of the costs of new research facilities the research facilities for the medical school the amount of the bonds issued to finance the research facilities is expected to be approximately dollar_figured more than percent of the research facilities will be used for non-qualified research arrangements each year throughout the term of the bonds payments received by the medical school pursuant to such arrangements will exceed percent of the present_value of the debt service on the bonds based on the university’s current experience with its existing facilities the university represents the following the research performed pursuant to non- qualified_research arrangements and qualified_research arrangements will take place simultaneously in all laboratories within the research facilities all laboratory equipment in the research facilities will be available continuously for use by workers who will perform research under non-qualified research arrangements and qualified_research arrangements a researcher will often use a single laboratory in the research facilities to perform identical research that may be funded either by a non- qualified_research arrangement or a qualified_research arrangement many of the procedures conducted by the researchers in the research facilities may relate to any number of research projects some of which may be non-qualified research arrangements and some of which may be qualified_research arrangements and as a result of the foregoing it is not possible for the medical school to allocate the usage of the laboratories and equipment in the research facilities between non- qualified_research arrangements and qualified_research arrangements other than based on the relative amounts of revenue from such arrangements the university does not believe the manner in which it will operate the research facilities to be unique this is the manner in which the university’s existing facilities are operated and how it believes many other research institutions are operated the university believes that to segregate researchers and research labs by funding source would be inefficient impracticable and would impose an unacceptable burden on medical_research as a result the authority proposes that proceeds of the bonds be allocated to the portions of the research facilities used for qualified_research arrangements and not to the portions of the research facilities used for non-qualified research arrangements with such portions based on the ratio of the present_value of qualified_research revenue to the present_value of gross research revenue qualified_research revenue plus non-qualified research revenue using the yield on the bonds determined under sec_148 as the discount rate law and analysis sec_103 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that a qualified_bond includes a qualified_501_c_3_bond sec_145 provides that except as otherwise provided in sec_145 the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all of the property that is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if sec_501 organizations were treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 for this purpose paragraphs and of sec_141 are applied by substituting percent for percent each place it appears and net_proceeds for proceeds each place it appears sec_1_145-2 of the income_tax regulations provides that sec_1_141-0 through generally apply to sec_145 sec_1_141-3 provides rules pertaining to the definition of private_business_use sec_1_141-3 states in part that the use of financed property is treated as the direct use of proceeds in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of the proceeds use of proceeds by all nongovernmental persons is aggregated sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or other incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides in part that an agreement by a nongovernmental person to sponsor research performed by a governmental person may result in private_business_use of the property used for the research based on all of the facts and circumstances sec_1_141-3 provides that in general the private_business_use of proceeds is allocated to property under sec_1_141-6 the amount of private_business_use of that property is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides in general that the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates in general the period of reasonably expected economic life of the property for this purpose is based on reasonable expectations as of the issue_date sec_1_141-3 provides in general that for a facility in which governmental use and private_business_use occur simultaneously the entire facility is treated as having private_business_use however if there is simultaneous private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility eg reasonably expected fair_market_value of use this provision is illustrated by example set forth in sec_1_141-3 as follows university u a state owned and operated university owns and operates a research facility u proposes to finance general improvements to the facility with the proceeds of an issue of bonds u enters into sponsored research agreements with nongovernmental persons that result in private_business_use because the sponsors will own title to any patents resulting from the research the governmental research conducted by u and the research u conducts for the sponsors take place simultaneously in all laboratories within the research facility all laboratory equipment is available continuously for use by workers who perform both types of research because it is not possible to predict which research projects will be successful it is not reasonably practicable to estimate the relative revenues expected to result from the governmental and nongovernmental research u contributed percent of the cost of the facility and the nongovernmental persons contributed percent of the cost under this section the nongovernmental persons are using the facility for a private_business_use on the same basis as the government_use of the facility the portions of the costs contributed by the various users of the facility provide a reasonable basis that properly reflects the proportionate benefit to be derived by the users of the facility the nongovernmental persons are treated as using percent of the proceeds of the issue sec_1_141-4 provides rules pertaining to the private_security_or_payment_test sec_1_141-4 provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use sec_1_141-4 provides that in determining whether an issue meets the private_security_or_payment_test the present_value of the payments or property taken into account is compared to the present_value of the debt service to be paid over the term of the issue for this purpose present values are determined by using the yield on the issue as the discount rate and by discounting all amounts to the issue_date sec_1_141-6 provides in part that for purposes of allocating proceeds to expenditures allocations generally may be made using any reasonable consistently applied accounting_method the report on the committee of ways and means of the house of representatives on h_r h_r rep no 99th cong 1st sess vol c b the house report states as follows the committee understands that certain facilities eligible for financing with sec_501 organization bonds may comprise part of a larger facility otherwise ineligible for such financing or that portions of a sec_501 organization facility may be used for activities of persons other than sec_501 organizations the committee intends that the treasury_department may adopt rules for allocating the costs of such mixed use facilities including common elements according to any reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the facility only the portions of such mixed use facilities owned and used by a sec_501 organization may be financed with bonds for such organizations the same language appears in the report of the committee on finance of the senate on h_r s rep no 99th cong 1st sess vol c b the senate report the issue presented here is whether the proceeds of the bonds may be allocated to portions of the research facilities that are used for research arrangements that do not constitute private_business_use based on a revenue allocation test with the result being that such portions qualify for tax exempt financing under sec_145 both the house report and the senate report acknowledge that there are facilities used by c organizations that qualify for tax exempt financing under sec_145 that may be part of a larger facility that for whatever reason do not qualify for such financing in these cases the portion of such mixed use facilities owned and used by a 501_c_3_organization may be financed under sec_145 to the extent that the costs of such facilities are allocated according to a reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the facility you represent that the only reasonable method for the medical school to allocate the costs of the research facility is a revenue allocation test that allocates use between governmental use and private_business_use based on the relative amounts of qualified_research revenue and non-qualified research revenue any other method would be unworkable due to the manner in which the research facilities operate in particular the research performed pursuant to non-qualified research arrangements and qualified_research arrangements will take place simultaneously in all laboratories within the research facilities moreover all laboratory equipment in the research facilities will be available continuously for use by workers who will perform research under non-qualified research arrangements and qualified_research arrangements a researcher will often use a single laboratory in the research facilities to perform identical research that may be funded either by a non-qualified research arrangement or a qualified_research arrangement many of the procedures conducted by the researchers in the research facilities may relate to any number of research projects some of which may be non-qualified research arrangements and some of which may be qualified_research arrangements finally the university does not believe that the manner in which it will operate the research facilities to be unlike other research institutions accordingly and because other available methods are unworkable the revenue allocation method is reasonable allocating the portion of the research facilities that may be financed with the bonds based on the relative amounts of qualified_research revenue and non-qualified research revenue is a reasonable method of allocating the costs of the research facilities this allocation method properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the research facilities conclusion we conclude that the proceeds of the bonds may be allocated to the portions of the research facilities that are used for qualified_research arrangements with such portions based on the ratio of the present_value of qualified_research revenue to the present_value of gross research revenue qualified_research revenue plus non- qualified_research revenue using the yield on the bonds determined under sec_148 as the discount rate as a result the university may finance such portions of the research facilities under sec_145 except as specifically ruled above no opinion is expressed concerning this transaction under any provision of the code or regulations thereunder specifically no opinion is expressed concerning whether interest on the bonds will be excludable from gross_income under sec_103 or regarding the application of the change in use rules to the bonds should the relative percentages of qualified_research revenue and non- qualified_research revenue change this ruling letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
